Title: Memorandum Books, 1820
From: Jefferson, Thomas
To: 


          1820.
          
            
              Jan.
               16. 
              
              Sent blank notes of renewal to the banks as per statement ante Nov. 11.
            
            
              
              Began on the cask of Roussilon last recieved.
            
            
              
               31. 
              
              Recd. from J. W. Eppes by Fr. Eppes  D. to replace the 25.D. ante Dec. 12. and 63.D. for the 2d. half year’s board with Laporte, which 63.D. I keep & credit Laporte for in the sums I have to pay as his security.
            
            
              Feb.
               4. 
              
              Pd. David Isaacs for candles 3.D. Isaac Raphael cheese 4.14. Mr. Benson for fish 3.40.
            
            
              
              Inclosed to David Gelstone 25.D. amount of charges and duties on books last recd. from Debures.
            
            
              
              Inclosed to Fernagus de Gelone of N. Y. 22.D. for books furnished me by him.
            
            
              
              Nace sewers 1.D.
            
            
              
               5. 
              
              Hhd. exp. 3.D.
            
            
              
               11. 
              
              Sent to Mr. Stack 25.D. Jas. M. Randolph’s 1st. half years tuition money (by Burwell).
            
            
              
              On the 9th. 197. Bar. of flour went off by Wood’s boats being part of Th:J.R’s rent for the last year.
            
            
              
              Gave an order on P. Gibson for 40.D. in favr. of Frederic A. Mayo.
            
            
              
               13. 
              
              Recd. from J. Wayles Baker 63.D. for ½ year’s board with Laporte, for which credit Laporte.
            
            
              
               14. 
              
              Hhd. expences 1.D.
            
            
              
               15. 
              
              Inclosed to James H. McCulloch Baltimore 67.D. to pay duties 65.62 & discount on wines &c. from Marseilles.
            
            
            
              
              Recapitulation of coal kilns burnt & of coal used.
            
            
              
                   bush.  b    1814.  Aug.  28.   974.  which is  33. to the cord.   1816. Jan. 24.  972.  33½    Aug. 23. 1240.  41.   1817. Mar. 12. 1034.  34.   1818. Mar. 12. 1010.  33.7    Sep. 16. 1060  35.⅓    1819. May  5. 1016  33.86      7306   
            
            
              
               average yield 1043. b. and 35. b. to the cord, prem. .05 pr. b. The average used is 112.4 b. pr. Month & say 1350 b. a year.
            
            
              
               16. 
              
              Davy has now finished a kiln of 972. b. which is 32.4 bush. to the cord. His premium @ .05 per bush. from each cord = 1.62.
            
            
              
               22. 
              
              In May last I desired P. Gibson to remit to John Vaughan 800.D. and on the 28th. of that month I wrote to John Vaughan to remit 100.D. of it to Debures, 250 D. to Cathalan & 450.D. to T. Appleton to pay to Pini the int. of my debt. See my lre. of that date to Vaughan, which I omitted to enter then, & note it nunc pro tunc.
            
            
              Feb.
               23. 
              
              Gave Wm. Wood order on P. Gibson for carriage of 197. bar.
            
            
              
                  D c    flour  133.33   @ 4/.   
            
            
              
              Recd. from Cathalan’s representatives (Olivier) the following wines, to wit
            
            
              
                 144.  bottles of Bergasse claret of 1815.   150.  bottles Ledanon of 1809.   20.  do. old muscat.   4.  do. vin cuit   18.  do. vin cuit of Provence of 1809.   6.  bottles claret de Limoux.   
            
            
              
              and there is in Richmond, or now on it’s way up 1. cask 31. velts of Muscat of Rivesalte.
            
            
            
              
              Recd. at same time 40 bot. out of 91. sent by Appleton of Pomina wine, the rest broke or bursted open.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               25. 
              
              I subscribe 20.D. a year to the Revd. Mr. Hatch. 
            
            
              Mar.
               5. 
              
              Signed a promisory penal note to James Leitch for 5803.69 balance due him on the 1st. Aug. 1819.
            
            
              
               7. 
              
              Signed a do. to Archibald Robertson for 4256.08 the amount of my balance due to him on the 31st. of last August. This includes a bond of 233–15–1 of 1807. & int. which is to be cancelled. 
            
            
              
               13. 
              
              Hhd. xp. 1.40.
            
            
              
               15. 
              
              Inclosed renewed notes for the banks as pr. statemt. ante Nov. 11. the 3. first to P. Gibson, the 4th. to B. Peyton with request to call on P. G. for disct.
            
            
              
               16. 
              
              Hhd. xp. 1.D.
            
            
              
               18. 
              
              Pd. Wm. J. Coffee for busts 65.D. ante Apr. 4. 18. 
            
            
              
              Raphael tea, sugar 3.D.
            
            
              
               21. 
              
              Drew on P. Gibson in favr. Jas. Leitch 215.33.
            
            
              
               This was to repay the sums ante Sep. 25.   Oct. 18. 24. 29. Dec. 12. 16. = 115.33 } 215.33.    and cash now recd. 100.    
            
            
              
               22. 
              
              Recd. from Isaac Raphael for Joel Wolfe 150.D. for which gave a draught on P. Gibson in favr. of Joel Wolfe.
            
            
              
              Drew on P. Gibson in favr. Wm. Johnson for 56.67 for 90. Bar. flour delivd. to P. G. to wit 50. B. @ 4/ and 40. B. @ 3/6.
            
            
              
              Drew on P. Gibson in favr. Wm. Johnson for 36.75 for 63. Bar. flour now in his boat going down @ 3/6 taken from the mill.
            
            
              
               23. 
              
              Inclosed to J. Barnes 10.25 to pay for print of the Decln. of Independance by Binns.
            
            
            
              Mar.
              23.
              
                Th:J. Randolph.  Dr.  To price of Robert 500       J. Pollock’s order 100.17  600.17    Cr. by books  29. by pd. fees to Barber & Southall200by 2. y. int. (Apr.) on 1000 D.120pd. M. Dawson my note for Laporte 305.62654.62  balance due him54.45  
            
            
              
              
              
              I gave my note July 19. for 300.D. as security for P. Laporte.That being now with int. 5.62 in M. Dawson’s hands Th:J. Randolph takes up the note which brings me in his debt 54.45 as above, & P. Laporte in debt to me 305.62.
            
            
              
              Inclosed to Genl. John Steele of Phila. 18.D. to pay duties on 150. bottles Nice wine.
            
            
              
              Inclosed to John Laval for Dufief 72.D. for books.
            
            
              
              Inclosed to E. Ingersoll 6.D. for Analectic magazine. 
            
            
              
              Inclosed to Wm. F. Gray 37.50 for books.
            
            
              
               24. 
              
              Gave my promisory note to D. Higginbotham for 150.90 a debt for corn—note dated Mar. 20.
            
            
              
              Pd. Benjamin Defoe for fowls 5.83.
            
            
              
               25. 
              
              Charity (Carrol) 1.50. hhd. exp. 6.D.
            
            
              
              Inclosed to H. Niles a year’s Register 5.D.
            
            
              
               Requested B. Peyton to send 6. Bar. finest family flour to Colo. Alston & apply to P. Gibson for cost. revoked. 
            
            
              
              Charity .95 Nace sewers 2.D.
            
            
              
               26. 
              
              Davy coalkiln ante Feb. 16. 1.60.
            
            
              
               27. 
              
              J. H. Craven 8 ℔ butter 2.
            
            
              
              E. Bacon to buy clover seed 5.D.
            
            
              Apr.
               9. 
              
              My note of 1530.D. in the bk. of Virga. is curtailed 80.D. I now therefore send one of 1450. to P. Gibson instead of that for 1530. ante Mar. 15.
            
            
              
              I this day desire him to remit 125.D. to Leroy & Bayard, interest of my 3d. instalmt. to them ante May 29. 19.
            
            
              
               13. 
              
              Accepted Edmund Meeks’s ord. in favr. Martin Dawson for 166.67.
            
            
              
               15. 
              
              Drew on James Leitch for 33.D. in favor of Josiah Leake, agent for Revd. John H. Rice for my subscription for 6. copies of Smith’s hist. of Virga. 
            
            
              
              Charge Craven Peyton 5.D. for a sow sold him by E. Bacon.
            
            
              
               17. 
              
              Recd. of Randolph & Colclaser 45.D.
            
            
              
               18. 
              
              Hhd. xp. 2.D.
            
            
              
               22. 
              
              P. Gibson returns to me my 2. notes of 1530 & 1450.D. ante Apr. 9. and I send him one blank expected to recieve another curtail reducing it to 1378.D.
            
            
              
               20. 
              
              Pd. Wm. Wortenbaker depy. Sheriff Albem. for fire insurance of Monto. house for 1819. 20 37.50 D.
            
            
              Apr.
               23. 
              
              Recd. of Rand. & Colclaser George Millerway’s draught on Edmund Anderson of Richmond for 30.60 D. which I inclosed to Isaac Raphael to have presented &, if paid, placed to my credit, or retd. if not pd.
            
            
              
               28. 
              
              Inclosed to Joseph Jones Collector Petersbg. 1.25 for seeds sent by Appleton. Hhd. exp. 1.D.
            
            
              May
               5. 
              
              Hhd. xp. 2. 7. Chisolm’s Lewis 1.D.
            
            
              
               12. 
              
              Drew on P. Gibson in favr. Joel Wolfe for 35.68 being balance due for groceries to Apr. 30.
            
            
              
              Drew on do. in favr. of Alexr. Hepburn for 50.D. repairg. machine and inclosed it to Joel Yancey.
            
            
            
              
               15. 
              
              Houshd. exp. 1.D. 21. Do. 1.D. 23. Do. 1.
            
            
              
               24. 
              
              Recd. from Rand. & Colclaser 10.D.
            
            
              
               25. 
              
              Nace Sewers 2.D. 26. Houshd. exp. 1.5.
            
            
              
               30. 
              
              Gave P. Laporte my note to pay 50.D. in 90. days on his order.
            
            
              
               31. 
              
              Settled with John Neilson my Note ante 1809. Apr. 16 and gave him a new one for principal & interest 843.50.
            
            
              June
               2. 
              
              Recd. back from Isaac Raphael Millerway’s note ante Apr. 23 refused to be pd. by Anderson & returned it to Colclaser.
            
            
              
               4. 
              
              Hhd. exp. 1.D.
            
            
              
               7. 
              
              Desired P. Gibson to remit 440.D. to J. Vaughan for Pini thro’ Appleton.
            
            
              
               11. 
              
              Hhd. exp. 1.D.
            
            
              
               14. 
              
              Joseph Gilmore begins to work at the mill at 30.D. the month, I finding him.
            
            
              
               18. 
              
              Hhd. exp. 1.50.
            
            
              
               20. 
              
              Recd. of  Colclaser 10.D.
            
            
              
               22. 
              
              Recd. of F. Eppes 6.50 being the balce. due from him to Laporte.
            
            
              
               26. 
              
              Hhd. exp. 1.D.
            
            
              
               29. 
              
              Drew on P. Gibson for 30.60 in favr. Joel Wolfe. See June 2.
            
            
              
              Drew on do. for 36.D. in favr. Opie Norris for my assumpsit of rent to Female academy for Stack’s schoolhouse.
            
            
              July
               1. 
              
              Nace sewers 1.D. 2. Hhd. exp. 2.D.
            
            
              
               9. 
              
              Hhd. xp. 6.50 Do. 1.D.
            
            
              
               13. 
              
              Recieved of Dr. Charles Everett a bill of exchange drawn by him on James Maury of Liverpool in favr. of Th:J. Randolph acting for me, for £240–15s–8d = 1070.15 D. in part payment for 400. as. land called Pouncey’s which I have sold him @ 12.50 per acre. He is to pay on the 1st. day of August the further sum of 1929.85 D. and 2000.D. on the  day of  next.
            
            
              
              Inclosed the sd. bill of excha. to B. Peyton to be sold. Desired him when sold to remit 200.D. to J. Vaughan.
            
            
              
              Drew on him in favor of Jacob W. White for 143.56 principal & 9.37 (13. mo. int. from July 19) = 152.90 which draught I inclosed to Samuel Garland, Lynchbg.
            
            
            
              
              Desired Capt. Peyton to remit me by mail 225.D.
            
            
              
              Directed J. Vaughan to remit the 200.D. to Joshua Dodge for wines and 444.D. remitted him by P. Gibson to Appleton for Pini int. for last year.
            
            
              July
               14. 
              
              Inclosed to P. Gibson my note for renewal in the bk. Va. to be indorsed by him, blank, but I suppose it should be filled up with 1378. as ante Apr. 22.
            
            
              
              Inclosed to B. Peyton the following for renewal.
            
            
              
                 bank US. 2250.  indorsed by Th:J.R.   do. 3000.  do.   Farmer’s bk.  3000.  indorsed by Th:J.R. and B. Peyton.   
            
            
              
              Note Th:J.R. paid my note of 144.D. to Drury Wood with interest which place to acct. ante Mar. 23.
            
            
              
               16. 
              
              Hhd. xp. 2.25 + .18¾. 23. Do. 2.D.
            
            
              
               26. 
              
              Recd. from B. Peyton 225.D. part of proceeds of bill ante 13. The proceeds are applied as follows.
            
            
              
                  Commission 1. p.c.  10.70   cash now sent  225.   remitted to J. Vaughan  200.   to be pd. White. ante 13.   152.90   B. Peyton’s own acct.  56.31   discounts  88.   balance at my order  337.24    1070.15   
            
            
              
               27. 
              
              Paid Carden 5.D. the price of 25. guinea fowls. He has delivered but 19. and owes 6. more. 29. Hhd. xp. 1.D.
            
            
              
               30. 
              
              Pd.  Suttle 25.D. for 48. turkies bought last winter.
            
            
              
              Nace sewers 1.D.
            
            
              
               31. 
              
              Inclosed to Matthew Cary 25.D. Hhd. xp. 1.D.
            
            
              Aug.
               2. 
              
              Gave Alexr. Garrett order on B. Peyton for 325.D.
            
            
              
              Pd. Rachael midwife for Ursula, 2 fees, Cretia, Mos’s Mary, Fanny & Edy 12.D.
            
            
              
              Pd. Isaacs for 6¾ ℔ tallow 1.125. Kinsolving brandy 1.D.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               9. 
              
              Recd. from Chas. Everett (thro Th:J.R.) 1000.D. ante July 13.
            
            
              
              Pd. Edmd. Bacon 700.D. on account.
            
            
              
               10. 
              
              Pd. Isaac Raphael for Joel Wolfe acct. of a quarter’s groceries 104.50 D.
            
            
            
              
               11. 
              
              Hhd. exp. 1.
            
            
              
               12. 
              
              Pd. John C. Wells assee. of my note July 11. 19 to E. Bacon 218.32½ in full for the same.
            
            
              
               13. 
              
              Hhd. exp. 2.D.—16. Do. 3.D.—Do. 1.—19. Do. .87½.
            
            
              
               19. 
              
              Assumed to pay Charles Vest 59.86 for Edmd. Meeks Jan. 1. 1821.
            
            
              
               20. 
              
              Hhd. xp. 1.D. 19. Tickets to the play 4.D. 22. Hhd. exp. 1.D.
            
            
              
               23. 
              
              Hhd. xp. 1.50. 27. Hhd. exp. 3.50 Nace Sewers 1.05.
            
            
              
               28. 
              
              Hhd. exp. 1.D.—My taxes in Alb. this year are 197.21.
            
            
              
               30. 
              
              I am to credit Rand. & Colclaser 205.D. for Th:J. Randolph in discharge of the balance of 54.45. ante Mar. 23. and the 144.D. + int. pd. by him for me to Drury Wood ante July 14.
            
            
              Sep.
               3. 
              
              Pd. G. E. Stack for James M. Randolph’s tuition in full 25.D.
            
            
              
               6. 
              
              Inclosed note for renewal in Virga. bank to P. Gibson for Sep. 12. and the three for US. & Farmers to Bernard Peyton.
            
            
              
              Hhd. exp. 1.D. do. 5.D. Ellen for travelling 5.D.
            
            
              Sep.
               6. 
              
              Borrowed of ThJ. Randolph 50.D.
            
            
              
              Gill thread .25.
            
            
              
              Accepted Joseph Gilmore’s ord. in favr. Jno. Rogers for 75.D. payable in all this year. Hhd. xp. 1.D.
            
            
              
               7. 
              
              The elevators of the mill are now ready for taking in wheat, & she will grind next week.
            
            
              
              Set out for P. F.
            
            
              
               8. 
              
              Warren. vales 1. Brown’s 3.25 Ferry 5.43 Buckingh. C. H. brkft. 4.25.
            
            
              
               11. 
              
              Millbrook vales 2.
            
            
              
               12. 
              
              Hunter’s breakft. 2.62½ all = 18.05. 
            
            
              
              Cash on hand 104.69.
            
            
              
               17. 
              
              Pd. Editha Clay, exce. of Charles Clay my note of Jan. 16. 1819 for 58.48 + 5.85 int. for 20. mo. in all 64.33. (She is to give me the note.)
            
            
              
               21. 
              
              Drew on Bernard Peyton in favor of Sher. Bedford for 175.D. for taxes, payable Oct. 28 (shd. be 157.95).
            
            
            
              
               22. 
              
              Debts & vales at Pop. For. 6.18.
            
            
              
              Hunters. oats 1.25—H. Flood’s (for Sep. 12) 4.75—N. Flood’s lodgg. 4.D.
            
            
              
               23. 
              
              Warren ferrge. 1.40 Brown’s brkft. 5.14 = 16.54.
            
            
              
               24. 
              
              Monto. cash on hand 17.81.
            
            
              
              The dates of my Notes now in bank are
            
            
              
                 U.S.  3000.  Sep. 19/22 say 19.22 Wednesday day of discount.    2250.  Oct. 15/18. F.’s bank 3000. Oct. 4/7 Thursday day of discount.  
            
            
              
              Recd. back from Capt. Peyton for road exp. 1.D.
            
            
              
               30. 
              
              Drew on Bernard Peyton for 100.D. in favor of Joel Wolfe.
            
            
              
              Recd. of Isaac Raphael in part for the draught 50.D.
            
            
              
              Paid Lewis Leschot for spoons 10.D. watch acct. 4.25.
            
            
              
              The merchant mill began to grind on the 21st. inst.
            
            
              Oct.
               1. 
              
              Repaid Paine Todd repairs of Spy-glass 1.50.
            
            
              
              Drew on Isaac Raphael for 50.D. balance of yesterday’s note in favor of Th:J. Randolph to repay the 50.D. ante Sep. 6.
            
            
              
              Remitted to David Gelston 8.D. frt. & duties on books.
            
            
              
              Remitted Jas. Maxwell of Phila. 6.D. a year of Analectic magazine.
            
            
              
              Pd. Nace for sewers 1.D.
            
            
              
               4. 
              
              Hhd. exp. 4.50.—Do. 1.
            
            
              
               7. 
              
              Accepted Youen Carden’s order in favr. John Watson for 59.38 with int. from Mar. 30. 20.
            
            
              
              Accepted also Edmund Meeks’s ord. in favr. John Watson for 44.85 payable Dec. 25.
            
            
              
               9. 
              
              MR. 2.D. for Mrs. Morris Harpsichord strings.
            
            
              
               10. 
              
              Hhd. exp. 1.D. lime from Monroe 1.D.
            
            
              
               13. 
              
              Gill exp. to Mr. Eppes’s 1.D.
            
            
              
              Gave Wm. Wurtenbaker dep. sher. Albemarle an order on Bernard Peyton for 197.21 payable 25th. inst. for taxes & other dues of this county.
            
            
              
               14. 
              
              Hhd. xp. .25.
            
            
              
               18. 
              
              John W. Eppes pd. to Capt. Peyton for me about the 5th. inst. 500.D. and I now recieve from him a check on the bk. of Virga. for 3500.D. both to be pd. for in negroes in Bedfd. accdg. to agreemt. 
            
            
            
              
              Inclosed the sd. check of 3500.D. to Capt. Bernard Peyton.
            
            
              Oct.
               19. 
              
              Drew order on Bernard Peyton in favr. of Craven Peyton for 500.D. on account of my note.
            
            
              
              Drew ord. on do. in favr. Th:J. Randolph for 106.D. in full of 1000.D. borrowed for me from  Carr ante for repayment of which he recd. for me from Charles Everett 929.85 (ante July 13.) which with the 1000.D. ante Aug. 9. compleated Everett’s payment of 1929.85. and the 106.D. now paid to Th:J.R. pays principal & int. in full of the 1000.D. he borrowed for me of  Carr.
            
            
              
              Recd. back from Gill .31.
            
            
              
                  D   Inclosed to Andrew Smith an ord. on B. Peyton for  68.78  with int. from June 18. 19. suppose 16. mo. = 5.4274.20  
            
            
              
               21. 
              
              Gave James Lietch ord. on B. Peyton for 533.D. of which 500.D. is to be credited to my bond, and 33.D. to replace that sum borrowed ante Apr. 15. lime from Monroe 1.D.
            
            
              
              Drew on B. Peyton for 200.D. in favor of Joel Wolfe.
            
            
              
              Recd. from Isaac Raphael 20.D.
            
            
              
              Pd. Edmund Meeks 20.D. Minor’s boatmen .25.
            
            
              
              Desired B. Peyton to inclose to Richd. Rush bill excha. £40 sterl. for books. 
            
            
              
               22. 
              
              Exp. Charlsv. .25.
            
            
              
               23. 
              
              Drew on B. Peyton in favr. Martin Dawson for 339.52 to wit
            
            
              
                 Edmund Meeks’s ord. on me for166.67 + int. 8.8 = 174.47my note to Laporte May 30. ante    50. + .45 =  50.45 Y. Carden’s ord. on me in favor Jno. Ormond 8.  8.   he is to pay Dr. Watkins for me  60.   his store acct. to July 31.  46.60    339.52   
            
            
            
              
              Joseph Gilmore leaves off work.
            
            
              
               24. 
              
              Hhd. exp. 3.D.
            
            
              
              Drew on B. Peyton in favr. Alexr. Garrett for 217.29.
            
            
              
                 to wit.  balance of my assumpsit for Laporte  50.67    Joel Yancey’s instalmt. for the college   50.    John Rogers’s do.  56.62    Hugh Holmes’s do.  60     217.29   
            
            
              
              Gave Alexr. Garrett ord. on I. Raphael for 20.D. my sbscrptn. Mr. Hatch.
            
            
              
              25.
              
                Gave Dr. Mcafee ord. on I. Raphael  30.   Do. Isaiah Stout for John H. Craven for hay 23.10   Do. John Winn for Charles Massie for cyder 34.83   Dr. J. C. Ragland medical acct. 29.   
            
            
              
              Hhd. exp. 1.D. 26. Lime from Monroe’s .50.
            
            
              
               27. 
              
              Drew on B. Peyton in favr. John Watson for 72.76 to wit
            
            
              
                 on Youen Carden’s ord. for 59.38 + int. 2.D. =  61.38   store acct. 11.38    72.76   
            
            
              
              Accepted Edmd. Meeks’ ord. in favr. Martin Dawson for 18.35 payable Jan. 1. 28. Gave a servt. .50.
            
            
              
               29. 
              
              Pd. for 15 ℔ hops 5.D.—hhd. exp. .75.
            
            
              Nov.
               1. 
              
              Acceptd. Jos. Gilmore’s ord. in favor Randolph & Colclaser 25.D.
            
            
              
               2. 
              
              Gave my note of securityship for Mrs. Laporte for the purchase of groceries or other goods to amt. of 100.D. payable 90.D. from date of credit.
            
            
              
               4. 
              
              Gave ord. on I. Raphael in favr. John Winn, merchts. acct. 5.D.
            
            
              
               5. 
              
              Isaac 50. cabbages 1.50—Nace sewers 1. hhd. exp. 1.37½.
            
            
              Nov.
               6. 
              
              Drew on B. Peyton in favor of Wolfe & Raphael for 180.D. and recieved from them 95.70 which (including 122.37 amt. of groceries Aug. 1—Nov. 1.) balances us from Oct. 1.
            
            
            
              f.I.5–2¾ high
              Bought of John Graves of Louisa a horse (the Eagle) for 250.D. and gave my note payable the 30th. of Apr. next. The horse is a fine bay, abt. 16. hands high, 6 y. old last spring, a star in his forehead, 2 hind feet white, a scar below his left eye. Got by Diomede on a Spread-eagle mare of Fearnought blood.
            
            
              
              Gave Burwell gratuity of 30.D.
            
            
              
              Mrs. R. for harpsichord strings 2.D.
            
            
              
               7. 
              
              Do. for Bagwell hops 7.D. James & Shepherd cabbages 3.D. others 3.50 Hhd. exp. 1.D.
            
            
              
               10. 
              
               Warren. vales .50 ferrge. acct. Toler 3.75.}   Mrs. Gibson’s 3. Mrs. Flood’s 2.50.  = 18.37½   Hunter’s 8.62½.  
            
            
              
              11.
              
            
            
              
               12. 
              
            
            
              
              Note on the 7th. inst. I desired B. Peyton to remit 43.50 to Henry Guegan bookseller Baltimore. 
            
            
              
               15. 
              
              Drew on B. Peyton for 600.D. in favr. Samuel Garland on acct. of my bond to Miller, ante Mar. 7.
            
            
              
              Inclosed to P. Gibson note for renewal in Virga. bk. 1180. D.
            
            
              
              Inclosed to Th:J.R. my notes of 3000. & 2250. bk. US. and 2500. Farm.’s bk. to be indorsed by him and forwarded to B. Peyton for renewal.
            
            
              
               16. 
              
              1. doz. chickens 1.D. 19. J. Hemings 1.D. 29. Sm. exp. .75.
            
            
              Dec.
               11. 
              
              Lime .25. 13. Brown’s bricklayer 2.D.
            
            
              
               13. 
              
              Gave Joel Yancey my note for 400.D. for his superintendance the year 1819. He is to indorse the 50.D. pd. for him Ante Oct. 24. on one of my former notes to him.
            
            
              
              I examined his cash acct. down to Oct. 4. the balance in my favor 32.63 D. to be carried on in plantn. acct.
            
            
              
              Recd. from Arch. Robertson 30.D. and gave him an order on B. Peyton for 30.D.
            
            
              
               14. 
              
              J. Hemings his gratuity for May last 20.D.
            
            
              
              Ellen travelling 1.D. debts & vales 8.12½.
            
            
              
               15. 
              
              Left Pop. Forest.
            
            
              
               16. 
              
              Lodgg. & brkft. H. Flood’s 5.50.
            
            
            
              
               17. 
              
              Lodgg. Mrs. N. Flood’s 3.50. Warren ferry. Cobbs 3.75.
            
            
              
              Warren Brown’s.
            
            
              
               18. 
              
              Enniscorthy Vales 1.50. 19. Hhd. xp. 1.D.
            
            
              
               20. 
              
              Hhd. xp. to wit Fanny 3.25 Ned 1.25.
            
            
              
               24. 
              
              Hhd. exp. .75 Nace sewers 1.D.
            
            
              
               25. 
              
              Hhd. exp. 1.
            
          
        